         Case 1:21-cv-01279-TMD Document 25 Filed 05/21/21 Page 1 of 3




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                    Bid Protest

                                                 )
SWIFT & STALEY INC.,                             )
                                                 )
                       Plaintiff,                )
                                                 )     Judge Dietz
 v.                                              )     No. 21-1279
                                                 )
UNITED STATES,                                   )
                                                 )
                       Defendant,                )
                                                 )
and AKIMA INTRA-DATA, LLC,                       )
                                                 )
                        Defendant-Intervenor.    )
                                                 )


  PLAINTIFF’S MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD

       Pursuant to Rules 7 and 52.1 of the Rules of the United States Court of Federal Claims,

Plaintiff Swift and Staley Inc., by and through counsel, hereby respectfully moves for Judgment

upon the Administrative Record and requests that the Court grant the appropriate relief, including

a declaratory judgment and permanent injunction. This motion is supported by the concurrently

filed Memorandum In Support Of Plaintiff’s Motion For Judgment On The Administrative Record.

                                                     Respectfully submitted,

                                                     s/Richard P. Rector
                                                     Richard P. Rector
                                                     DLA Piper LLP (US)
                                                     500 Eighth Street, NW
                                                     Washington, DC 20004
                                                     (202) 799-4400 (phone)
                                                     (202) 799-5400 (fax)
                                                     richard.rector@dlapiper.com

Dated: May 21, 2021                                  Counsel for Swift & Staley Inc.
        Case 1:21-cv-01279-TMD Document 25 Filed 05/21/21 Page 2 of 3




Of Counsel:

Daniel J. Cook
Thomas E. Daley
Christie M. Alvarez
DLA Piper LLP (US)
500 Eighth Street, NW
Washington, DC 20004
         Case 1:21-cv-01279-TMD Document 25 Filed 05/21/21 Page 3 of 3




                                 CERTIFICATE OF FILING

        I hereby certify that on May 21, 2021, a copy of the foregoing was filed using the Court’s
Electronic Filing system. I understand that notice of this filing will be served on the counsel to
the parties to this case via the Court’s ECF system.


                                                    s/Richard P. Rector
                                                    Richard P. Rector
                                                    DLA Piper LLP
                                                    500 Eighth Street, NW
                                                    Washington, DC 20004
                                                    (202) 799-4400 (phone)
                                                    (202) 799-5400 (fax)
                                                    richard.rector@dlapiper.com

                                                    Counsel for Swift & Staley Inc.
